On a former day of the term the judgment herein was affirmed. It is now urged that the court committed error in various and sundry ways in the affirmance. It is not the purpose of this opinion to review the questions decided in the original opinion with reference to charges.
Appellant complains that the court was in error in not reversing the judgment on the ground of newly discovered evidence as shown by the affidavit of Parkinson attached to the motion for a new trial. We have examined this motion for new trial and fail to find such affidavit signed by Parkinson. This matter was examined before the original opinion was written. As we understand the original presentation of the case to this court claimed newly discovered testimony was supported by the affidavit of Harrington. We failed to find an affidavit of Harrington in the record and the question was not discussed.
There is a bill of exceptions to the introduction of testimony of the witness Askins, a police officer, who testified that he went to the scene of the killing; that it took him about three minutes after he received the call to ride to the scene of the difficulty; that when he arrived he arrested a man by the name of Rob Roy who had on a soldier's uniform, and also had the big end of a billiard cue in his hand. The court says he admitted this as a circumstance to identify Rob Roy as the person who struck Allen LeCroy with a billiard cue. The evidence shows that appellant, Roy and Bohanan went in a car driven by appellant to the scene of the homicide, as appellant says, for the purpose of "peacefully picketing." There seems to have been a strike on *Page 492 
hand, and their purpose was to induce these people to join the strike. The assaulted parties were in the employee of the telephone company. Immediately upon reaching the scene, the State's theory of the case is that Roy and Bohanan alighted from the car, went down a short distance to where LeCroy and Ballard were at work for the telephone company, and that LeCroy was struck by Roy with the butt end of a billiard cue or a club, and that Ballard was struck at by Bohanan, and at the time this occurred appellant fired upon and killed Fisher. A few minutes afterwards the officer Askins arrived and arrested Rob Roy. He had the big end of a billiard cue in his hand. This testimony was admissible, even as a part of the res gestae. Appellant seems to predicate his idea of the inadmissibility of this testimony upon the theory that he and his friends only went out there on a peacefully picketing mission and not for the purpose of engaging in serious trouble unless they were attacked by the employees of the telephone company. That was their view of the case, but it afforded no ground of objection to the State's testimony which showed the contrary. These were matters for the consideration of the jury and not the subject of objections to the admission of testimony.
There is also a suggestion that after Roy struck LeCroy and knocked him down, that he dropped the billiard cue, and just about the time that Askins undertook to arrest him he picked it up. We do not think this affords any objection to the introduction of the testimony. It would make no difference so far as the attack upon LeCroy was concerned whether he afterwards threw the billiard cue down.
It is also urged as error that the State was permitted to show that the two parties carried by appellant in his car to the scene of the tragedy went to where LeCroy and Ballard were at work near by and assaulted them with clubs, one striking LeCroy and the other striking at Ballard. The judge would not certify to the correctness of the alleged statement set out in the bill of exceptions as shown by his qualification. He says the evidence was ample to show that the matters occurred as indicated. We are of opinion there could be no valid objection to the introduction of this testimony. This was but part of the testimony relied on to show the converse of appellant's contention of peaceful picketing. It was admissible for the State to show that these parties who went to the scene of the trouble in the car with appellant, left the car immediately upon it stopping at the point it did stop and in going to and making an assault upon these two employees of the telephone company, as evidence from which the jury might conclude the parties were acting together.
It is also insisted that the court erred in not reversing the judgment because of remarks indulged by counsel for the prosecution. The court qualifies this bill by stating that he instructed the jury not to consider the same. The statements imputed to counsel in the bill of exceptions are not verified otherwise than by the statement of the judge that he instructed the jury not to consider the remarks. The *Page 493 
bill does not verify the statements. It is true that they urged as ground of objection that the testimony did not justify the remarks, but these are only stated as grounds of objection and not as matters of fact. Grounds of objection will not be treated as statement of facts. The bill must show, if it is desired to have the matter reviewed, that there was no testimony which justified the remarks imputed to counsel.
There is another matter urged by appellant. After the fatal difficulty appellant immediately left the scene and during the day went to Cedar Hill eighteen miles from the city of Dallas, he says, to visit his parents. After making this visit and enroute on his return to the city of Dallas he was in a car with a Mr. Caffey. Caffey called his attention, he says, to the fact there was an offer of five hundred dollars for his arrest. Appellant then offered to prove that he told Caffey that if he, Caffey, would take him to the sheriff's office that he would surrender in order that Caffey might obtain the five hundred dollars reward. Caffey did not see proper to do so. Appellant desired to introduce this; the purpose for which it was sought, as we understand the bill, was to explain his flight in going to the country to see his parents. This would be a self-serving declaration made to Caffey which in no way is explanatory of his going to Cedar Hill, but an offer to benefit Caffey if Caffey would take him to the sheriff's office. It did not explain or attempt to explain why he left the scene of the tragedy and went to the country. He did explain his visit to the country, which was admitted on the theory that he went to see his parents; that his mother had been sick, and he went to see her.
We have mentioned these matters because counsel urge in their rehearing they were of moment. We did not think so upon the original hearing and did not discuss them, and upon a review of the matters we are still of opinion there is no merit in any of the contentions.
The motion for rehearing will be overruled.
Overruled.